Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00705-CV

                                         Don C. HOLLAND,
                                             Appellant

                                                  v.

                                       Beulah M. HOLLAND,
                                              Appellee

                          From the 33rd District Court, Burnet County, Texas
                                       Trial Court No. 33,055
                           Honorable Guilford L. Jones, III, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 21, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.



                                                       PER CURIAM